Citation Nr: 0713975	
Decision Date: 05/11/07    Archive Date: 05/25/07

DOCKET NO.  04-39 220	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S.  M. Kreitlow, Associate Counsel

INTRODUCTION

The veteran had active military service from July 1965 to 
March 1967.  The veteran died on May [redacted], 1971.  The appellant 
is the veteran's surviving spouse.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.

The merits of the appellant's claim are addressed in the 
REMAND portion of the decision below and her claim is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  The veteran died on May [redacted], 1971, from an overdose of 
heroin.

2.  The RO initially denied service connection for the cause 
of the veteran's death in a June 1971 rating decision.  The 
appellant did not appeal that decision, and it is final.  

3.  The appellant filed a claim to reopen in November 1989, 
but failed to respond to VA's letter dated in December 1989 
indicating the need to provide new and material evidence to 
reopen her claim.  Therefore that claim is deemed to have 
been abandoned.

4.  Evidence submitted subsequent to June 1971 in support of 
the appellant's claim is material.

CONCLUSIONS OF LAW

1.  The June 1971 rating decision that denied service 
connection for the cause of the veteran's death is final.  
38 U.S.C.A. § 7105(b), (c) (West 2002); 38 C.F.R. § 3.160(d), 
20.201, 20.302 (2006).

2.  New and material evidence has been received, and the 
appellant's claim for service connection for the cause of the 
veteran's death is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 
2002); 38 C.F.R. § 3.156(a) (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS


38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2005); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) describe VA's duties to notify and assist claimants 
in substantiating a claim for VA benefits.  Upon receipt of a 
complete or substantially complete application for a service-
connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and notify the claimant and 
his or her representative, if any, of what information and 
evidence not already provided, if any, is necessary to 
substantiate, or will assist in substantiating, each of the 
five elements of the claim including notice that a disability 
rating and an effective date for the award of benefits will 
be assigned if service connection is awarded.  38 U.S.C.A. § 
5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2005); Quartuccio 
v. Principi, 16 Vet. App. 183 (2002); Dingess v. Nicholson, 
19 Vet. App. 473 (2006).  

In light of the favorable decision contained herein, that is, 
the reopening of the appellant's claim, it is clear that new 
and material evidence was received in this case in this 
respect.  To the extent that there may be any deficiency of 
notice or assistance, the Board finds that there is no 
prejudice in proceeding with the appellant's claim given the 
favorable nature of the Board's decision. 

The appellant's claim for service connection for the cause of 
the veteran's death was previously denied by a June 1971 
rating decision.  Rating actions are final and binding based 
on evidence on file at the time the veteran is notified of 
the decision and may not be revised on the same factual basis 
except by a duly constituted appellate authority.  38 C.F.R. 
§ 3.104(a) (2006).  The claimant has one year from 
notification of a RO decision to initiate an appeal by filing 
a notice of disagreement (NOD) with the decision.  The 
decision becomes final if an appeal is not perfected within 
the allowed time period.  38 U.S.C.A. § 7105(b) and (c) (West 
2002).  The appellant did not at any time indicate 
disagreement with this rating decision.  Therefore, it is 
final.  38 U.S.C.A. § 7105 (West 2002).

The appellant filed a new claim for service connection for 
the cause of the veteran's death in November 1989.  By a 
December 1989 letter, the appellant was advised that her 
claim had previously been denied and she needed to submit new 
and material evidence in order to reopen her claim.  The 
appellant failed to respond to this letter within one year.  
The November 1989 claim is, therefore, deemed to be 
abandoned.  See 38 C.F.R. § 3.158 (2006).  The June 1971 
rating decision is, therefore, the last final decision on the 
appellant's claim.

In April 2004, the RO received the appellant's current claim 
to reopen for service connection for the cause of the 
veteran's death.  VA may reopen and review a claim that has 
been previously denied if new and material evidence is 
submitted by or on behalf of the appellant.  38 U.S.C.A. § 
5108 (West 2002); 38 C.F.R. § 3.156(a) (2006); see also Hodge 
v. West, 155 F.3d 1356 (Fed. Cir. 1998).

With claims to reopen filed on or after August 29, 2001, such 
as this one, "new" evidence is defined as evidence not 
previously submitted to agency decision makers and 
"material" evidence is evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  
38 C.F.R. § 3.156 (2006).  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last final denial of the claims sought to be 
reopened, and must raise a reasonable possibility of 
substantiating the claim.  Id.

The evidence received subsequent to June 1971 is presumed 
credible for the purposes of reopening a claim unless it is 
inherently false or untrue, or it is beyond the competence of 
the person making the assertion.  Duran v. Brown, 7 Vet. App. 
216, 220 (1995); Justus v. Principi, 3 Vet. App. 510, 513 
(1992).  See also Robinette v. Brown, 8 Vet. App. 69, 75-76 
(1995).  

New evidence submitted by the appellant in support of her 
claim consists of two letters from a private psychiatrist 
dated in March 2004 and February 2005.  In these letters, the 
private psychiatrist provided medical opinions that relate 
the cause of the veteran's death to his service-connected 
disability.  During his lifetime, the veteran was service-
connected for transverse myelopathy manifested by paraplegia 
and loss of bladder and bowel control.  The veteran died in 
May 1971 due to an overdose of heroin.  The RO previously 
denied the appellant's claim on the basis that there was no 
showing of the use of heroin in service and, therefore, the 
cause of the veteran's death was not related to service.  
Because these opinions by the private psychiatrist provide 
evidence of a linkage between the veteran's service-connected 
disability and his cause of death that was not previously of 
record, the Board finds that this evidence is material and 
suffices to reopen the appellant's claim for service 
connection for the cause of the veteran's death.

Accordingly, the Board finds that the evidence received 
subsequent to June 1971 is new and material and serves to 
reopen the claim for service connection for the cause of the 
veteran's death.  However, the Board cannot, at this point, 
adjudicate the reopened claim, as further assistance to the 
appellant is required to comply with VA's duty to assist the 
appellant in developing her claim.  This is detailed in the 
REMAND below.


ORDER

New and material evidence having been presented, the 
appellant's claim for service connection for the cause of the 
veteran's death is reopened and, to that extent only, the 
appeal is granted.


REMAND

The evidence of record shows that the veteran was injured on 
January [redacted], 1967, while on active duty.  The veteran suffered 
paraplegia due to fracture dislocation of the thoracolumbar 
spine with spinal cord contusion.  Because of this condition, 
the veteran was unfit for duty and was discharged in March 
1967.  The veteran died on May [redacted], 1971.  The death 
certificate indicates the cause of death was overdose of 
heroin.

In support of her claim, the appellant submitted two letters 
from a private psychiatrist dated in March 2004 and February 
2005.  In his letters, this doctor indicates he reviewed the 
veteran's Naval and VA records and some letters written by 
the veteran supposedly sometime between his discharge from 
service and his death.  This doctor opined that the veteran's 
death was proximately due to his service-connected 
disability.  

In the February 2005 letter, this psychiatrist characterized 
for the first time the veteran's death as a "suicide," that 
means of which was by overdosing on heroin.

Although the isolated and infrequent use of drugs by itself 
will not be considered willful misconduct, the progressive 
and frequent use of drugs to the point of addiction will.  
38 C.F.R. § 3.301(c)(3) (2006).  Governing law and regulation 
generally prohibits service connection for any disability 
resulting from willful misconduct.  38 U.S.C.A. § 105 (West 
2002); 38 C.F.R. § 3.301(c) (2006).  Where drugs are used for 
therapeutic purposes or where the use of drugs or addiction 
thereto results from a service-connected disability, however, 
it will not be considered of misconduct origin.  38 C.F.R. § 
3.301(c)(3) (2006).  

Regulation also provides that in order for suicide to 
constitute willful misconduct, the act of self-destruction 
must be intentional; however a person of unsound mind is 
considered incapable of forming an intent.  38 C.F.R. § 
3.302(a)(1) and (2) (2006).  It is a constant requirement for 
a favorable action that the precipitating mental unsoundness 
be service connected.  38 C.F.R. § 3.302(a)(3) (2006).  

Whether a person, at the time of suicide, was so unsound 
mentally that he or she did not realize the consequences of 
such an act, or was unable to resist such impulse is a 
question to be determined in each individual case, based on 
all available lay and medical evidence pertaining to his or 
her mental condition at the time of suicide.  38 C.F.R. 
§ 3.302(b)(1) (2006).  The act of suicide or a bona fide 
attempt is considered to be evidence of mental unsoundness.  
Therefore, where no reasonable adequate motive for suicide is 
shown by the evidence, the act will be considered to have 
resulted from mental unsoundness.  38 C.F.R. § 3.302(b)(2) 
(2006).  A reasonable adequate motive for suicide may be 
established by affirmative evidence showing circumstances 
which could lead a rational person to self-destruction.  38 
C.F.R. § 3.302(b)(3) (2006).  In all instances any reasonable 
doubt should be resolved favorably to support a finding of 
service connection.  38 C.F.R. § 3.302(c)(2) (2006).  

It is clear that the private psychiatrist now believes the 
veteran's overdose of heroin was an act of suicide brought on 
by his service-connected disability which caused him chronic 
pain and depression.  This doctor also believes that the 
veteran's drug use was due to his service-connected 
disability.  Significantly, however, except for this doctor's 
statements, there is no evidence that the veteran used drugs 
due to his service-connected disability or that he committed 
suicide.  

The characterization of the veteran's death as a suicide 
appears to be based upon the letters he wrote and that the 
doctor reviewed.  The Board notes that the certificate of 
death does not indicate whether the veteran's death was an 
accident, homicide, suicide or undetermined.  Rather in the 
relevant space, the person completing the certificate of 
death listed overdose.  There is no other evidence indicating 
that the veteran's death was a suicide nor is there any 
allegation prior to February 2005 that the veteran's death 
was a suicide.  Furthermore there is no evidence except for 
this doctor's letters that the veteran misused drugs due to 
his service-connected disability.  Thus further development 
is needed.

The evidence shows that the veteran received continued 
treatment for his in-service injury at the VA hospital in 
Bronx, New York.  The actual treatment records for the 
veteran's inpatient and outpatient treatment at the VA 
Hospital are not in the claims folder, and there is no 
indication that any attempt has been made to obtain those 
records.  These treatment records may be highly probative to 
the appellant's claim.  In addition, the private psychiatrist 
indicates that he reviewed VA records, but does not specify 
to what records he is referring.  In his February 2005 
letter, however, this doctor states that, in addition to the 
inability to use his lower extremities secondary to his 
service-connected accident, the veteran had typical reflex 
muscle spasm of his lower extremities.  A review of the 
medical evidence from VA contained in the claims folder does 
not indicate this medical finding, leading to the conclusion 
that this doctor may have had additional VA treatment records 
not currently available to the Board.  Finally, VA records 
are considered part of the record on appeal since they are 
within VA's constructive possession.  Bell v. Derwinski, 2 
Vet. App. 611, 613 (1992).  Upon remand, therefore, the 
veteran's VA treatment records from March 1967 to May 1971 
should be requested from the VA Hospital in Bronx, New York.  

In his February 2005 letter, the private psychiatrist states 
that he reviewed a "sheath of letters" written by the veteran 
prior to his "suicide" which purportedly discussed at length 
the veteran's indecision about the future, his having to cope 
with his paraplegia, and his getting no professional help for 
his chronic pain and severe depression.  These letters 
referred to and relied upon by the private psychiatrist in 
rendering his opinion are not part of the claims folder.  
Thus on remand, the appellant should be contacted and 
requested to submit copies of any letters reviewed by the 
private psychiatrist.

The appellant also should be contacted and asked to submit 
any medical or lay evidence relating to the veteran's drug 
usage, especially heroin.

Finally, once any and all evidence has been obtained, the 
claims folder should be forwarded to a VA psychiatrist for 
review and opinions concerning the cause of the veteran's 
death.  

Since it is necessary to remand this case , the Board 
concludes that additional notice pursuant to the VA's duty to 
notify should be accomplished.

Accordingly, the case is REMANDED for the following action:

1.  Provide the appellant with notice on how to 
establish a claim for service connection for the 
cause of the veteran's death that is compliant 
with the current notice requirements.  Such notice 
should also include what information and evidence 
is needed to support a claim of service connection 
for mental unsoundness in suicide and secondary 
service connection.

2.  Contact the appellant and request that she 
submit the following information and evidence:

a)  The letters written by the veteran and 
reviewed by the private psychiatrist as 
referred to in his February 2005 letter.

b)  Any medical or lay evidence relating to 
the veteran's drug usage, especially heroin.

3.  Obtain the veteran's medical records from the 
VA Medical Center in Bronx, New York, for 
inpatient and outpatient treatment for the 
veteran's service-connected disability from March 
1967 to May 1971.  The request should direct that 
a thorough search of any archives should be 
conducted.  All efforts to obtain VA records 
should be fully documented, and if records are 
not available, a response to that effect should 
be provided.  

If the records are determined to be unavailable 
after a reasonable search, the appellant and her 
representative should be so advised, and the 
appellant should be requested to submit to VA any 
copies of VA treatment records she may have in 
her possession not already of record.  

4.  When the above development has been 
accomplished and any available evidence has been 
obtained, the veteran's claims folder should be 
forwarded to a VA psychiatrist.  After reviewing 
the veteran's claims folder, the VA psychiatrist 
should render the following opinions:

a)  Is it at least as likely as not (i.e., 
at least a 50 percent probability) that the 
veteran's overdose of heroin was an act of 
suicide?

b)  If so, is it at least as likely as not 
that the veteran was of unsound mind at the 
time of his death?

c)  If the veteran committed suicide and was 
mentally unsound at the time of his death, 
is it at least as likely as not that the 
veteran's mental unsoundness was proximately 
due to or the result of his service-
connected disability?

d)  If the veteran's death was not a suicide 
but was due to his drug usage, is it at 
least as likely as not that the veteran's 
drug usage or addiction thereto resulted 
from the veteran's service-connected 
disability?

5.  Then, after ensuring that any actions needed 
to ensure VA's duty to assist and notice 
obligations are accomplished, the appellant's 
claim should be readjudicated.  If such action 
does not resolve the claim, a Supplemental 
Statement of the Case should be issued to the 
appellant and her representative.  An appropriate 
period of time should be allowed for response.  
Thereafter, this claim should be returned to this 
Board for further appellate review, if in order.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).




______________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


